Citation Nr: 1340062	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by a VA Medical Center in September 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

This case was before the Board in February 2012 and March 2013, when it was remanded for further development.  The development having been completed, the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a  left eye disability which is related to or aggravated by active service or any incident of active service.

2.  During September 1999, the Veteran was operated on at the Tucson VA Medical Center (VAMC); a trabeculectomy with mitomycin on the left eye was performed.  

3.  The preponderance of the competent evidence is against a finding that the treatment the Veteran received from the VAMC resulted in additional disability of the left eye due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  A left eye disability  was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the left eye have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in May 2006 and February 2008 letters, the RO advised the Veteran of what information and evidence is needed to substantiate the claim for compensation benefits under 38 U.S.C.A. § 1151 as well as direct service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was advised of the evidence needed to establish a disability rating and effective date in the May 2006 letter.  The case was last readjudicated in August 2013, curing any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that relevant records have been obtained to include medical opinions and VA treatment records.  The Board notes that the Veteran, through his representative, indicated in an October 2013 informal hearing presentation, that the Veteran's consent was not of record.  As discussed more specifically below, however, the Veteran's original signed consent form is in the Veteran's Virtual VA claims file.

The Board is unaware of any additional evidence not associated with the claims file that would aid the Veteran in establishing his claims.  Additionally, the Veteran submitted a form in October 2013, indicating that there is no outstanding evidence in regards to his claims.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Service Connection

In a statement received at the RO in October 2007, the Veteran contended that he had blurred vision because he had fallen in the shower in-service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records indicate that on enlistment in November 1954, the Veteran demonstrated astigmatism with distant vision 20/70 correctable to 20/20 on the right and 20/40 correctable to 20/20 on the left. 

In December 1954, there is a notation that eyeglasses were ordered for the Veteran.  In August 1955, the Veteran presented with a laceration two-inches long on the back of his head. Treatment included five sutures. A week later, the sutures were removed.

In March 1956, the Veteran presented with a left periorbital hematoma as a result of being struck by a fist.  His eye was clean, and visual acuity was 20/70 in the right eye and 20/60 in the left eye both correctable to 20/30.  It was noted that the Veteran used glasses but they were broken.  Hot packs were prescribed, and glasses were ordered.  Two days later, the Veteran had a mild infection in the left eye.  The Veteran was prescribed metycaine and eye drops. 

In September 1956, the Veteran was brought into the station hospital by military police who stated that the Provost Marshal's Office (PMO) wanted to know what was wrong with him.  The Veteran had a laceration approximately one-inch long over the right side of his scalp.  The Veteran stated that he had been hit with a beer bottle by an unknown assailant.  Sutures were used to close the wound.  Six days later the sutures were removed, and the wound was noted to be well healed. 

The Veteran's separation examination dated November 1956 noted the Veteran's eyes as normal on clinical evaluation.  The Veteran's vision was 20/70 in the right eye (correctable to 20/30) and 20/40 in the left eye (correctable to 20/40).

The Veteran was afforded a VA examinations in November 2012.  The claims file and CPRS notes were extensively reviewed.  The Veteran was examined by Dr. L (ophthalmologist) as well as Dr. S (optometrist) and the opinions were jointly formed.  The examiners indicated that upon entry to the military service (11/16/1954), the service treatment records state that the Veteran's vision was correctable to 20/20 OD/OS with only correctable refractive error as a diagnosis.  The Veteran's visual acuity around the time of exit from the military service (03/27/1956) was noted to be 20/70 OD and 20/60 OS, but pinhole acuity of 20/30 OD/OS. No further description was given as to a reason for the mild decrease in vision in 1956.  The examiner opined that there was no non-correctable visual impairment at entrance and no clinically significant decrease in vision apparent (especially accounting for variability in measurement techniques) during military service.  Therefore, the examiners opined that there is no evidence for any disease or injury during military service that resulted in chronic visual disability.

As an initial matter, for purposes of entitlement to receive compensation benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration  (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

The Board additionally notes that the Veteran expressly denied problems at his separation examination, and the clinical record reveals no eye disability at discharge, with the exception of some additional refractive error, already discussion as not a disability eligible for service connection.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes the recently decided Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  In this case, the claimed eye disability is not a decidedly chronic disability.  Thus, a discussion of whether there has been continuity of symptomatology since service for that disability cannot stand as a basis for an award of service connection in this case.

The Veteran himself believes that he has an eye disorder which is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of diagnosis, and the necessity for a nexus beyond chronicity in this case, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's eye disorder is related to active service, to any incident of active service, or is secondary to any service-connected disability.  Put simply, there is no objective medical evidence indicating that the Veteran has a current left eye disability related to active service or any incident of active service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

1151 Claim

The Veteran claimed that he has an additional unforeseeable vision defect after his September 1999 VA eye surgery.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

A VA progress note, detailing the informed consent discussion at August 30, 1999, indicates that the Veteran was alert and had decision making capacity at the time of the discussion.   The surgery was for treatment for the Veteran's glaucoma in his left eye.  The treatment and procedures as well as the risks, benefits and alternative treatment options were discussed with the Veteran.  He was given the opportunity to ask questions.  The Veteran consented freely without fraud, duress or coercion.  

A VA Request for Operation Form indicates that the Veteran was informed of the following possible complications from his requested trabeculectomy of the left eye:  pain, bleeding, infection, scarring, the need for further surgery, vision loss and loss of his eye.  The Veteran signed and dated the form (August 30, 1999) under a line which read:  "I understand the nature of the proposed procedure, attendant risks involved and expected results as described above and hereby request such procedure be performed."

VA post-operative treatment records indicate that there were no complications and that the Veteran was discharged to home the same day, August 30, 1999.

The Veteran was afforded a VA examination in November 2012.  The claims file and CPRS notes were extensively reviewed.  This patient was examined by Dr. L (ophthalmologist) as well as Dr. S (optometrist) and the opinion was jointly formed.  The examiner indicated that the Veteran's additional disabilities of blebitis, bleb leak, and corneal ulceration are less likely than not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault attributable to VA; rather they are known complications of the surgery that can occur even with all proper skill, judgment, and care provided. There was no evidence in the record for any such problems with surgical technique or post-operative care and monitoring.  Because this is a known complication of this type of surgery, it is an event that is reasonably foreseeable (but not preventable).

Concerning the contentions that left eye loss of vision was caused by neglect in the care provided by the VAMC, the Board finds that the Veteran is not competent to determine the question at hand.  Indeed, the determination of whether the VAMC is at fault in the Veteran's vision loss is a highly complex medical question requiring the analysis of hundreds of pages of treatment records from the time of the surgeries as well as the medical knowledge to properly decipher and discuss the chain of events which led to the Veteran's left eye vision loss.  

In summary, the preponderance of the evidence is against a finding that the claimed eye disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in furnishing the hospital care, medical or surgical treatment in connection with the trabeculectomy of the left eye) performed by a VA Medical Center in September 1999, or an event not reasonably foreseeable.  Thus, the claim for compensation under 38 U.S.C.A. § 1151 for loss of vision in the eye due to surgery is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   




(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for impaired vision is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for impaired vision as the result of surgery (trabeculectomy of the left eye) performed by a VA Medical Center in September 1999 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


